United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3776
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Minnesota.
Roosevelt Hunter, Jr.,                   *
                                         *      [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                     Submitted:     March 26, 1997

                           Filed:   March 31, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Roosevelt Hunter, Jr. challenges the sentence the district court1
imposed after he pleaded guilty to drug and firearms offenses.             The
government argues the appeal should be dismissed because Hunter agreed in
the plea agreement to waive his right to appeal.       We agree.   We have held
that a promise made in a plea agreement is binding on a defendant and may
be specifically enforced by the government.       See United States v. His Law,
85 F.3d
1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.
379, 379 (8th Cir. 1996) (per curiam).   We therefore specifically enforce
Hunter’s promise against him by dismissing his appeal.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-